DETAILED ACTION
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2. 	Applicant's election without traverse of claims 1-33 in the reply filed on 7/29/2021 is acknowledged.
3. 	Claims 34-43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species. 
4. 	Applicant cancelled claims 34-43.

Claim Objections
At the following locations, indicated by the notation [claim(s), line(s)], please make the following changes to provide better clarity, proper grammar, or proper antecedent basis:
[5, 2-3] change “charge-blocking material, charge-storage material, and dielectric material” to “a charge-blocking material, a charge-storage material, and a dielectric material”.
[6, 2] insert "a" prior to "dielectric-barrier material”.
[21, 9] insert "a" prior to "charge-blocking material”.
[21, 10] insert "a" prior to "charge-storage material”.
[21, 12] insert "a" prior to "dielectric material”.
[21, 13] insert "a" prior to "channel material”.
[22, 2] insert "a" prior to "dielectric-barrier material”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1-6, 8-11, 17, 18, and 21-33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sharangpani et al. (US 2018/0090373) (hereafter Sharangpani).
Regarding claim 1, Sharangpani discloses an integrated assembly, comprising: 
a vertical stack (32 and 46 in Fig. 14E, paragraph 0117) of alternating insulative levels 32 (Fig. 14E, paragraph 0117) and conductive levels 46 (Fig. 14E, paragraph 0117); and 
the conductive levels 46 (Fig. 14E) having first regions (126 and portion of 46F vertically covered by 126 in Fig. 14E, paragraph 0149), and having second regions (portion of 46F vertically not covered by 126 in Fig. 14E) laterally adjacent the first regions (126 and portion of 46F vertically covered by 126 in Fig. 14E); the first regions comprising a conductive core material (portion of 46F vertically covered by 126 in Fig. 14E, paragraph 0149) and comprising a conductive liner material 126 (Fig. 14E, paragraph 0149) along upper and lower surfaces of the conductive core material (portion of 46F vertically covered by 126 in Fig. 14E); the conductive liner material 126 (Fig. 14E, paragraph 0140, wherein “silicon, tungsten silicide, ruthenium, and tungsten, including tungsten doped with silicon or boron”) being compositionally different from the conductive core material (portion of 46F vertically covered by 126 in Fig. 14E, paragraph 0152, wherein “tungsten”); the first regions (126 and portion of 46F vertically covered by 126 in Fig. 14E) each having a first vertical thickness (vertical thickness of 126 and portion of 46F vertically covered by 126 in Fig. 14E) which extends across the conductive liner material 126 (Fig. 14E) and the conductive core material (portion of 46F vertically covered by 126 in Fig. 14E); the second regions (portion of 46F vertically not covered by 126 in Fig. 14E) each comprising a conductive rail (portion of 46F vertically not covered by 126 in Fig. 14E) with a total vertical thickness (vertical thickness of the portion of 46F vertically not covered by 126 in Fig. 14E) at least (see Fig. 14E, wherein the vertical thickness of the portion of 46F vertically not covered by 126 is equal to the vertical thickness of 126 and the portion of 46F vertically covered 
Regarding claim 2, Sharangpani (utilized different elements for first regions and second regions as applied in claim 1 in the above) discloses an integrated assembly, comprising: 
a vertical stack (32 and 46 in Fig. 14E, paragraph 0117) of alternating insulative levels 32 (Fig. 14E, paragraph 0117) and conductive levels 46 (Fig. 14E, paragraph 0117); 
the conductive levels 46 (Fig. 14E) having first regions (46F and 126 in Fig. 14E, paragraph 0149), and having second regions 124 (Fig. 14E, paragraph 0149) laterally adjacent the first regions (46F and 126 in Fig. 14E); the first regions comprising a conductive core material 46F (Fig. 14E, paragraph 0149) and comprising a conductive liner material 126 (Fig. 14E, paragraph 0149) along upper and lower surfaces of the conductive core material 46F (Fig. 14E); the conductive liner material 126 (Fig. 14E, paragraph 0140, wherein “silicon, tungsten silicide, ruthenium, and tungsten, including tungsten doped with silicon or boron”) being compositionally different from the conductive core material 46F (Fig. 14E, paragraph 0152, wherein “tungsten”); the first regions (46F and 126 in Fig. 14E) each having a first vertical thickness (vertical thickness of 46F and 126 in Fig. 14E) which extends across the conductive liner material 126 (Fig. 14E) and the conductive core material 46F (Fig. 14E); the second regions 124 (Fig. 14E) each comprising a conductive rail 124 (Fig. 14E) with a total vertical thickness at least (see Fig. 14E, wherein the vertical thickness of 124 is larger than the vertical thickness of 46F and 126) about as large as the first vertical thickness; each of the conductive rails 124 (Fig. 14E, paragraph 0140) having a uniform composition along its total vertical thickness; and 
wherein the total vertical thickness of the conductive rail 124 (Fig. 14E) is larger (see Fig. 14E, wherein the vertical thickness of 124 is larger than the vertical thickness of 46F and 
Regarding claim 3, Sharangpani further discloses the integrated assembly of claim 1 wherein the total vertical thickness (see Fig. 14E, wherein the vertical thickness of the portion of 46F vertically not covered by 126 is equal to the vertical thickness of 126 and the portion of 46F vertically covered by 126) of the conductive rail is about equal to the first vertical thickness.
Regarding claim 4, Sharangpani further discloses the integrated assembly of claim 1 further comprising channel material 60 (Fig. 14E, paragraph 0072) passing through the vertical stack (32 and 46 in Fig. 14E), and comprising memory cells (see “memory cell” in paragraph 0201) which individually include segments of the first regions (126 and portion of 46F vertically covered by 126 in Fig. 14E) and segments of the channel material 60 (Fig. 14E).  
Regarding claim 5, Sharangpani further discloses the integrated assembly of claim 4 wherein the individual memory cells further comprise charge-blocking material 22 (Fig. 14E, paragraph 0085), charge-storage material 50 (Fig. 14E, paragraph 0085), and dielectric material 62 (Fig. 14E, paragraph 0071) between the segments of the first regions (126 and portion of 46F vertically covered by 126 in Fig. 14E) and the segments of the channel material 60 (Fig. 14E).  
Regarding claim 6, Sharangpani further discloses the integrated assembly of claim 5 wherein the individual memory cells further comprise dielectric-barrier material (not shown in Fig. 14E but see 521 and 522 in Fig. 3G; and see paragraph 0076, wherein “While the present disclosure is described employing the illustrated configuration for the memory stack structure, the methods of the present disclosure can be applied to alternative memory stack structures including different layer stacks or structures for the memory film 50 and/or for the vertical semiconductor channel 60”) between the segments of the first regions (126 and portion of 46F vertically covered by 126 in Fig. 14E) and the segments of the channel material 60 (Fig. 14E).  
Regarding claim 8, Sharangpani further discloses the integrated assembly of claim 1 wherein the conductive rails (portion of 46F vertically not covered by 126 in Fig. 14E) of the 
Regarding claim 9, Sharangpani further discloses the integrated assembly of claim 8 wherein the conductive rails (portion of 46F vertically not covered by 126 in Fig. 14E) comprise only the uniform composition.  
Regarding claim 10, Sharangpani further discloses the integrated assembly of claim 8 wherein the conductive core material (portion of 46F vertically covered by 126 in Fig. 14E) comprises a first metal (see paragraph 0152, wherein “tungsten”), the conductive liner material 126 (Fig. 14E, paragraph 0139, wherein “titanium oxide”) comprises a second metal, and the uniform composition of the rails (portion of 46F vertically not covered by 126 in Fig. 14E) consists of the first metal.  
Regarding claim 11, Sharangpani further discloses the integrated assembly of claim 10 wherein the first metal (see paragraph 0152, wherein “tungsten”) is tungsten.  
Regarding claim 17, Sharangpani further discloses the integrated assembly of claim 1 wherein interfaces between the first regions (126 and portion of 46F vertically covered by 126 in Fig. 14E) of the conductive levels 46 (Fig. 14E) and the second regions (portion of 46F vertically not covered by 126 in Fig. 14E) of the conductive levels are substantially straight vertical interfaces extending along the conductive liner material 126 (Fig. 14E) and the conductive core material (portion of 46F vertically covered by 126 in Fig. 14E).  
Regarding claim 18, Sharangpani further discloses the integrated assembly of claim 1 wherein interfaces between the first regions (126 and portion of 46F vertically covered by 126 in Fig. 14E) of the conductive levels 46 (Fig. 14E) and the second regions (portion of 46F vertically not covered by 126 in Fig. 14E) of the conductive levels include first vertical surfaces (right surface of portion of 46F vertically not covered by 126 in Fig. 14E) extending along the conductive core material (portion of 46F vertically covered by 126 in Fig. 14E) and second 
Regarding claim 21, Sharangpani discloses a memory device, comprising: 
a vertical stack (32 and 46 in Fig. 14E, paragraph 0117) of alternating insulative levels 32 (Fig. 14E, paragraph 0117) and conductive levels 46 (Fig. 14E, paragraph 0117); 6 
M122-7109 MO1.docxthe conductive levels 46 (Fig. 14E) including first regions (126 and portion of 46F vertically covered by 126 in Fig. 14E, paragraph 0149) and second regions (portion of 46F vertically not covered by 126 in Fig. 14E) laterally adjacent the first regions; the first regions (126 and portion of 46F vertically covered by 126 in Fig. 14E) having a first vertical thickness (vertical thickness of 126 and portion of 46F vertically covered by 126 in Fig. 14E) and at least two different metal-containing materials (see 126 and 46F in Fig. 14E; and see paragraphs 0152 and 0140) along said first vertical thickness; the second regions (portion of 46F vertically not covered by 126 in Fig. 14E) having a second vertical thickness (vertical thickness of the portion of 46F vertically not covered by 126 in Fig. 14E) and only a single metal-containing material (see 46F in Fig. 14E; and see paragraph 0152) along said second vertical thickness; 
charge-blocking material (not shown in Fig. 14E but see 521 and 522 in Fig. 3G; and see paragraph 0076, wherein “While the present disclosure is described employing the illustrated configuration for the memory stack structure, the methods of the present disclosure can be applied to alternative memory stack structures including different layer stacks or structures for the memory film 50 and/or for the vertical semiconductor channel 60”) laterally adjacent the first regions (126 and portion of 46F vertically covered by 126 in Fig. 14E, paragraph 0149); 
charge-storage material (not shown in Fig. 14E but see 54 in Fig. 3G and paragraph 0056) laterally adjacent the charge-blocking material ; 
dielectric material 62 (Fig. 14E, paragraph 0071) laterally adjacent the charge storage 
channel material 60 (Fig. 14E) laterally adjacent the dielectric material.  
Regarding claim 22, Sharangpani further discloses memory device of claim 21 further comprising dielectric-barrier material 22 (Fig. 14E, paragraph 0085) between the first regions (126 and portion of 46F vertically covered by 126 in Fig. 14E) and the charge-blocking material (not shown in Fig. 14E but see 521 and 522 in Fig. 3G; and see paragraph 0076, wherein “While the present disclosure is described employing the illustrated configuration for the memory stack structure, the methods of the present disclosure can be applied to alternative memory stack structures including different layer stacks or structures for the memory film 50 and/or for the vertical semiconductor channel 60”). 
Regarding claim 23, Sharangpani further discloses memory device of claim 21 wherein the second vertical thickness (see Fig. 14E, wherein the vertical thickness of the portion of 46F vertically not covered by 126 is equal to the vertical thickness of 126 and the portion of 46F vertically covered by 126) is about the same as the first vertical thickness.  
Regarding claim 24, Sharangpani (utilized different elements for first regions and second regions as applied in claim 21 in the above) discloses a memory device, comprising: 
a vertical stack (32 and 46 in Fig. 14E, paragraph 0117) of alternating insulative levels 32 (Fig. 14E, paragraph 0117) and conductive levels 46 (Fig. 14E, paragraph 0117); 6 
M122-7109 MO1.docxthe conductive levels 46 (Fig. 14E) including first regions (46F and 126 in Fig. 14E, paragraph 0149) and second regions 124 (Fig. 14E, paragraph 0149) laterally adjacent the first regions; the first regions (46F and 126 in Fig. 14E) having a first vertical thickness (vertical thickness of 46F and 126 in Fig. 14E) and at least two different metal-containing materials (see 46F and 126 in Fig. 14E; and see paragraphs 0140 and 0152) along said first vertical thickness; the second regions 124 (Fig. 14E, paragraph 0149) having a second vertical thickness (vertical thickness of 124 in Fig. 14E) and only a single metal-containing material (see paragraph 0138, 
charge-blocking material (not shown in Fig. 14E but see 521 and 522 in Fig. 3G; and see paragraph 0076, wherein “While the present disclosure is described employing the illustrated configuration for the memory stack structure, the methods of the present disclosure can be applied to alternative memory stack structures including different layer stacks or structures for the memory film 50 and/or for the vertical semiconductor channel 60”) laterally adjacent the first regions (46F and 126 in Fig. 14E, paragraph 0149); 
charge-storage material (not shown in Fig. 14E but see 54 in Fig. 3G and paragraph 0056) laterally adjacent the charge-blocking material ; 
dielectric material 62 (Fig. 14E, paragraph 0071) laterally adjacent the charge storage material; 
channel material 60 (Fig. 14E) laterally adjacent the dielectric material; and 
wherein the second vertical thickness (see Fig. 14E, wherein the vertical thickness of 124 is larger than the vertical thickness of 46F and 126) is larger than the first vertical thickness.  
Regarding claim 25, Sharangpani (utilized different elements for first regions and second regions as applied in claim 21 in the above) discloses a memory device, comprising: 
a vertical stack (32 and 46 in Fig. 14E, paragraph 0117) of alternating insulative levels 32 (Fig. 14E, paragraph 0117) and conductive levels 46 (Fig. 14E, paragraph 0117); 6 
M122-7109 MO1.docxthe conductive levels 46 (Fig. 14E) including first regions (46F and 126 in Fig. 14E, paragraph 0149) and second regions 124 (Fig. 14E, paragraph 0149) laterally adjacent the first regions; the first regions (46F and 126 in Fig. 14E) having a first vertical thickness (vertical thickness of 46F and 126 in Fig. 14E) and at least two different metal-containing materials (see 46F and 126 in Fig. 14E; and see paragraphs 0140 and 0152) along said first vertical thickness; the second regions 124 (Fig. 14E, paragraph 0149) having a second vertical thickness (vertical thickness of 124 in Fig. 14E) and only a single metal-containing material (see paragraph 0138, 
charge-blocking material (not shown in Fig. 14E but see 521 and 522 in Fig. 3G; and see paragraph 0076, wherein “While the present disclosure is described employing the illustrated configuration for the memory stack structure, the methods of the present disclosure can be applied to alternative memory stack structures including different layer stacks or structures for the memory film 50 and/or for the vertical semiconductor channel 60”) laterally adjacent the first regions (46F and 126 in Fig. 14E, paragraph 0149); 
charge-storage material (not shown in Fig. 14E but see 54 in Fig. 3G and paragraph 0056) laterally adjacent the charge-blocking material ; 
dielectric material 62 (Fig. 14E, paragraph 0071) laterally adjacent the charge storage material; 
channel material 60 (Fig. 14E) laterally adjacent the dielectric material; and 
wherein the second regions 124 (Fig. 14E, paragraph 0138, wherein “titanium nitride”) each include only the single metal-containing material.  
Regarding claim 26, Sharangpani further discloses memory device of claim 25 wherein said single metal-containing material 124 (Fig. 14E, paragraph 0138, wherein “titanium nitride”) comprises one or more of cobalt, molybdenum, nickel, ruthenium, tantalum, titanium and tungsten.  
Regarding claim 27, Sharangpani further discloses memory device of claim 26 said single metal-containing material 124 (Fig. 14E, paragraph 0138, wherein “titanium nitride”) also comprises one or more of boron, carbon, nitrogen, oxygen, germanium and silicon.  
Regarding claim 28, Sharangpani (utilized different elements for first regions and second regions as applied in claim 21 in the above) discloses a memory device, comprising: 
a vertical stack (32 and 46 in Fig. 14E, paragraph 0117) of alternating insulative levels 32 (Fig. 14E, paragraph 0117) and conductive levels 46 (Fig. 14E, paragraph 0117); 6 
M122-7109 MO1.docxthe conductive levels 46 (Fig. 14E) including first regions (124 and portion of 46F 
charge-blocking material (not shown in Fig. 14E but see 521 and 522 in Fig. 3G; and see paragraph 0076, wherein “While the present disclosure is described employing the illustrated configuration for the memory stack structure, the methods of the present disclosure can be applied to alternative memory stack structures including different layer stacks or structures for the memory film 50 and/or for the vertical semiconductor channel 60”) laterally adjacent the first regions (124 and portion of 46F vertically not covered by 126 in Fig. 14E); 
charge-storage material (not shown in Fig. 14E but see 54 in Fig. 3G and paragraph 0056) laterally adjacent the charge-blocking material ; 
dielectric material 62 (Fig. 14E, paragraph 0071) laterally adjacent the charge storage material; 
channel material 60 (Fig. 14E) laterally adjacent the dielectric material; and
wherein the second regions (126 and portion of 46F vertically covered by 126 in Fig. 14E, paragraph 0149) each include at least two portions (126 and portion of 46F vertically covered by 126 in Fig. 14E, paragraph 0149) which are laterally adjacent (see Fig. 14E, wherein 126 is laterally adjacent to the portion of 46F vertically covered by 126) to one another and 
Regarding claim 29, Sharangpani further discloses memory device of claim 28 wherein one of said at least two portions (126 and portion of 46F vertically covered by 126 in Fig. 14E) comprises only the single metal-containing material (see paragraph 0155, wherein 46F is tungsten; and see paragraph 0139, wherein 126 is silicon-doped tungsten), with said single metal-containing material (see paragraph 0155, wherein 46F is tungsten; and see paragraph 0139, wherein 126 is silicon-doped tungsten) consisting of a first metal (see tungsten in paragraphs 0155 and 0139); and wherein another of said at least two portions comprises the first metal (see paragraph 0139, wherein 126 is silicon-doped tungsten) in combination with one or more of silicon, germanium, carbon, nitrogen, oxygen and boron.  
Regarding claim 30, Sharangpani further discloses memory device of claim 28 wherein one of said at least two portions (126 and portion of 46F vertically covered by 126 in Fig. 14E) comprises only the single metal-containing material, with said single metal-containing material (see paragraph 0155, wherein 46F is tungsten; and see paragraph 0139, wherein 126 is silicon-doped tungsten) consisting of tungsten (see tungsten in paragraphs 0155 and 0139); and wherein another of said at least two portions (126 and portion of 46F vertically covered by 126 in Fig. 14E) comprises tungsten in combination (see paragraph 0139, wherein 126 is silicon-doped tungsten) with one or both of silicon and germanium.  
Regarding claim 31, Sharangpani further discloses memory device of claim 30 wherein said other of the at least two portions (126 and portion of 46F vertically covered by 126 in Fig. 14E) is directly against the least two different metal-containing materials (124 and portion of 46F vertically not covered by 126 in Fig. 14E) of the first regions.  
Regarding claim 32, Sharangpani further discloses memory device of claim 31 wherein one of the at least two different metal-containing materials (124 and portion of 46F vertically not covered by 126 in Fig. 14E) of the first regions consists of tungsten (see paragraph 0155, 
Regarding claim 33, Sharangpani further discloses memory device of claim 32 wherein another of the at least two different metal-containing materials 124 (Fig. 14E, paragraph 0138, wherein “titanium nitride”) of the first regions consists of titanium nitride.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sharangpani as applied to claim 10 above, and further in view of Daycock et al. (US 2018/0219021) (hereafter Daycock).
Regarding claim 12, Sharangpani further discloses the integrated assembly of claim 10 wherein the first metal (see paragraph 0152, wherein “tungsten”) is tungsten.  
Sharangpani does not disclose the second material 30 (Fig. 1, paragraph 0012, wherein “titanium nitride”) is titanium.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sharangpani to form the conductive liner material comprises titanium nitride, as taught by Daycock, since applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious. The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well known materials that a person of ordinary skill in the In re Leshin, 125 USPQ 416 (CCPA 1960).
Regarding claim 13, Sharangpani discloses the integrated assembly of claim 12 however Sharangpani does not disclose the conductive liner material comprises titanium nitride.  
Daycock discloses the conductive liner material 30 (Fig. 1, paragraph 0012, wherein “titanium nitride”) comprises titanium nitride.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sharangpani to form the conductive liner material comprises titanium nitride, as taught by Daycock, since applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious. The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention. In re Leshin, 125 USPQ 416 (CCPA 1960).

Allowable Subject Matter
1. 	Claims 7, 14-16, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

2. 	Claim 7 would be allowable because a closest prior art, Sharangpani et al. (US 
In addition, claim 14 would be allowable because a closest prior art, Sharangpani et al. (US 2018/0090373), discloses each of the conductive rails (portion of 46F vertically not covered by 126 in Fig. 14E) comprises a first portion (portion of 46F vertically not covered by 126 and contact with 46F and 126 in Fig. 14E) directly against the conductive core material (portion of 46F vertically covered by 126 in Fig. 14E) and the conductive liner material 126 (Fig. 14E ) of an associated first region, and comprises a second portion (portion of 46F vertically not covered by 126 and away from 46F and 126 in Fig. 14E) but fails to disclose a second portion laterally offset from the associated first region by the first portion; and wherein the first portion is compositionally different than the second portion in combination with other elements of the base claims 8 and 1. The other claims each depend from one of these claims, and each would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for the same reasons as the claim from which it depends. Claims 15 and 16 depend on claim 14.
Moreover, claim 19 would be allowable because a closest prior art, Sharangpani et al. 
Moreover, claim 20 would be allowable because a closest prior art, Sharangpani et al. (US 2018/0090373), discloses interfaces between the first regions (126 and portion of 46F vertically covered by 126 in Fig. 14E) of the conductive levels 46 (Fig. 14E) and the second regions (portion of 46F vertically not covered by 126 in Fig. 14E) of the conductive levels include first vertically-extending interfaces (interface between the portion of 46F vertically covered by 126 and the portion of 46F vertically not covered by 126 in Fig. 14E) extending along the conductive core material (portion of 46F vertically covered by 126 in Fig. 14E) and second vertically-extending interfaces (interface between 126 and the portion of 46F vertically not covered by 126 in Fig. 14E) extending along the conductive liner material 126 (Fig. 14E) but . 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/L.B.K/Examiner, Art Unit 2813                                                                                                                                                                                                        


/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813